Name: Commission Regulation (EEC) No 757/93 of 30 March 1993 fixing the import levies on compound feedingstuffs
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 77/44 Official Journal of the European Communities 31 . 3 . 93 COMMISSION REGULATION (EEC) No 757/93 &gt;f 30 March 1993 fixing the import levies on compound feedingstuffs THE COMMISSION OF THE EUROPEAN COMMUNITIES, States or in the overseas countries and territories (*), extended by Regulation (EEC) No 444/92 (6); Having regard to the Treaty establishing the European Economic Community, Whereas, pursuant to Article 101 (1 ) of Council Decision 91 /482/EEC of 25 July 1991 on the association of the overseas countries and territories with the European Economic Community (7), no levies shall apply on imports of products originating in the overseas countries and territories ; Whereas the representative market rates defined in Article 1 of Council Regulation (EEC) No 3813/92 (8) are used to convert amounts expressed in third country currencies and are used as the basis for determining the agricultural conversion rates of the Member States' currencies ; whereas detailed rules on the application and determina ­ tion of these conversions were set by Commission Regu ­ lation (EEC) No 3819/92 (9); Having regard to Council Regulation (EEC) No 2727/75 of 29 October 1975 on the common organization of the market in cereals ('), as last amended by Regulation (EEC) No 1 738/92 (2), and in particular Article 14 (4) thereof, Whereas, in accordance with Article 18 ( 1 ) of Regulation (EEC) No 2727/75, the nomenclature provided for in this Regulation is incorporated in the combined nomencla ­ ture, Whereas the rules to be applied in calculating the variable component of the import levy on compound feedingstuffs are laid down in Article 14 ( 1 ) (A) of Regulation (EEC) No 2727/75 ; whereas Article 4 of Council Regulation (EEC) No 2743/75 of 29 October 1975 on the system to be applied to cereal-based compound feedingstuffs (3), as last amended by Regulation (EEC) No 944/87 (4), provides that the incidence on the prime costs of these feeding ­ stuffs of the levies applicable to their basic products should be calculated on the basis of the average of the levies applicable during the first 25 days of the month preceding that month of importation to the quantities of basic products considered to have been used in the manu ­ facture of such compound feedingstuffs, this average being adjusted on the basis of the threshold price for the basic products in question ruling during the month of importation ; HAS ADOPTED THIS REGULATION : Article 1 The import levies to be charged on the compound feedingstuffs covered by Regulation (EEC) No 2727/75 and subject to Regulation (EEC) No 2743/75 shall be as set out in the Annex. Whereas, in order that account may be taken of the inte ­ rests of the African, Caribbean and Pacific States, the levy relating to them in respect of certain products processed from cereals must be reduced by the amount of the fixed component and, in respect of some of these products, by part of the variable component ; whereas this reduction must be made in accordance with Article 14 of Council Regulation (EEC) No 715/90 of 5 March 1990 on the arrangements applicable to agricultural products and certain goods resulting from the processing of agricultural products originating in the African, Caribbean and Pacific Article 2 This Regulation shall enter into force on 1 April 1993 . O OJ No L 84, 30 . 3 . 1990, p. 85. (4 OJ No L 52, 27. 2. 1992, p. 7.(') OJ No L 281 , 1 . 11 . 1975, p . 1 . 0 OJ No L 180, 1 . 7. 1992, p. 1 . O OJ No L 281 , 1 . 11 . 1975, p . 60 . (4) OJ No L 90, 2. 4. 1987, p. 2 . 0 OJ No L 263, 19 . 9 . 1991 , p . 1 . (8) OJ No L 387, 31 . 12. 1992, p . 1 . (9) OJ No L 387, 31 . 12. 1992, p . 17. 31 . 3. 93 Official Journal of the European Communities No L 77/45 This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 30 March 1993 . For the Commission Ren6 STEICHEN Member of the Commission ¢ ANNEX to the Commission Regulation of 30 March 1993 fixing the import levies on compound feedingstuffs (ECU/ tonne) Levies (') CN code ACP Third countries (other than ACP) 2309 10 11 21,85 32,73 2309 10 13 506,50 517,38 2309 10 31 68,29 79,17 2309 10 33 552,94 563,82 2309 10 51 136,58 147,46 2309 10 53 621,23 632,11 2309 90 31 21,85 32,73 2309 90 33 506,50 517,38 2309 90 41 68,29 79,17 2309 90 43 552,94 563,82 2309 90 51 136,58 147,46 2309 90 53 621,23 632,11 (') No import levy applies to OCT originating products according to Article 101 ( 1 ) of Decision 91 /482/EEC.